7 So. 3d 648 (2009)
Michael SHULER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1346.
District Court of Appeal of Florida, Third District.
April 29, 2009.
Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
*649 Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before SHEPHERD, SUAREZ, and LAGOA, JJ.
PER CURIAM.
We affirm the revocation of Defendant's probation and the sentence imposed. We remand, however, for entry of a written revocation order listing the grounds for the violation. See Bell v. State, 851 So. 2d 253 (Fla. 3d DCA 2003); Rodriguez v. State, 820 So. 2d 1051 (Fla. 3d DCA 2002); Cifuentes v. State, 717 So. 2d 136 (Fla. 3d DCA 1998).
Affirmed and remanded with instructions.